Citation Nr: 0022261	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Restoration of special monthly pension based on a need for 
regular aid and attendance, to include special monthly 
pension based on being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
31, 1969 to April 22, 1970.  In a rating issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in October 1994, the appellant was granted 
non-service-connected pension benefits based on permanent and 
total disability, as well as special monthly pension based on 
the need for aid and attendance.  In a subsequent rating 
action, dated in December 1994, the veteran was found to be 
incompetent for the purpose of payment of VA benefits; the 
veteran's mother, who lives in Alabama, was named as his 
custodian.  However, the Board notes that the veteran has 
initiated and continued this appeal without the assistance of 
his custodian.

The case was transferred from the Houston RO to the 
Montgomery RO in December 1994; the Montgomery RO certified 
the appeal to the Board.  In a letter, dated in June 1997, 
the veteran's custodian was notified by the RO of its May 
1997 rating action in which it was proposed to discontinue 
the veteran's special monthly pension based on the need for 
regular aid and attendance because VA medical examinations, 
conducted in March 1997, were said to show that he was not 
housebound and was able to perform the usual self-care 
functions, including dealing with the hazards of the 
environment.  In an August 1997 rating action, the RO took 
action to discontinue the veteran's special monthly pension, 
effective October 1, 1997.  The veteran's custodian was 
notified of the termination by a letter sent from the RO in 
August 1997.

In October 1999, a Travel Board hearing was held at the 
Montgomery RO before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of that hearing is associated with the claims 
file.

It is noted that the veteran has signed a power of attorney 
to the Texas Veterans Commission.  That organization was 
offered the opportunity to present argument in this case, but 
declined.  The veteran appeared before the undersigned 
without representation, and agreed to proceed with the 
hearing.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran has been found to be permanently and totally 
disabled for pension purposes due to residuals of a gunshot 
wound to the head.  He has a single 90 percent rating, is not 
confined to his home or premises, and does not have 
additional disabilities rated 60 percent or more.

3.  In an October 1994 rating decision, special monthly 
pension by reason of need for regular aid and attendance was 
granted, effective from August 2, 1994.

4.  The veteran's custodian was properly notified of a 
proposed discontinuance of his special monthly pension in May 
1997, and the RO fully complied with all procedural 
requirements prior to effecting the proposed discontinuance 
on October 1, 1997.

5.  The evidence does not establish that the appellant 
currently has disabilities that confine him to his home or 
immediate premises or render him so disabled as to need the 
regular aid and assistance of another person.



CONCLUSION OF LAW

The criteria for restoration of special monthly pension 
benefits based on the need for regular aid and attendance of 
another person have not been met; the criteria for an award 
of special monthly pension benefits based on being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well-grounded within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
also finds that all relevant evidence has been obtained and 
that the duty to assist the veteran is satisfied.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  A veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
includes consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of incapacity; or if the 
veteran establishes a factual need for aid and attendance 
under criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The veteran was initially awarded nonservice-connected 
pension benefits and a special monthly pension based on the 
need for aid and attendance in an October 1994 rating 
decision.  These awards were based primarily on reports of 
hospitalization at Hermann Hospital in June and July 1994, 
during which time the veteran was treated for a left frontal 
sinus fracture, left maxillary sinus fracture, and bilateral 
sinus fractures caused by a gunshot wound to the left frontal 
lobe.  The veteran suffered from residuals including short 
and long-term memory loss, facial and left-sided weakness, 
unsteady gait and an inability to make any judgment 
pertaining to his care.  A September 1994 statement of 
Attending Physician indicated that the veteran would need 
supervision whenever he was out of the house, as well as at 
home, for safety purposes.

A VA field examiner submitted a VA Form 27-4716a in October 
1995.  The examiner stated that the veteran said that he was 
able to feed, dress and bathe himself.  He was noted to be 
ambulatory for short distances and to be alert and fairly 
well oriented.  The veteran was described as having rambling 
speech and making inappropriate comments.  He was noted to be 
taking anti-seizure medication.  The examiner stated that the 
veteran no longer needed assistance with bathing and dressing 
and that he was fully ambulatory and able to see to all the 
activities of daily living.  

In March 1997, the veteran underwent a VA aid and attendance 
examination.  The veteran was noted to have come alone to the 
VAMC in Montgomery by bus; he had been attending to some 
legal matters in Texas, but planned to return to his 
custodian's home.  The veteran complained of numbness in the 
left upper extremity and stiffness and pain in the left lower 
extremity, which he said gave way at times.  The veteran 
reported that he could walk about one mile, but had shortness 
of breath on exertion sometimes.  He stated that he was able 
to feed himself and that he cooked his own food.  He reported 
that he was able to dress himself, but he did have some 
difficulty putting on his boots because of stiffness in his 
back.  He said he shaved himself and took care of his toilet 
care himself.  On physical examination there was a slight 
weakness of the left upper extremity, but no muscle atrophy.  
There was a slight decrease in pain sensation in the left 
hand.  No limp was observed when the veteran walked, but some 
difficulty with balance and walking a straight line was 
observed.  He did not use a cane, crutch or other aid in 
ambulation.  The reporting examiner's assessment was that the 
veteran was able to travel beyond his home and live alone 
without assistance.

The veteran also underwent a VA psychiatric examination in 
March 1997.  He was noted to be a poor historian due to the 
gunshot wound.  The veteran said that he was depressed all 
the time ever since he had been diagnosed with multiple 
sclerosis.  He stated that he had suicidal thoughts all the 
time and that his sleep was disturbed.  His appetite was 
reported as normal with no weight loss; he reported fair 
energy.  He said that he lived with his custodian.  On mental 
status examination the veteran was calm and cooperative; his 
speech was goal-directed and no looseness of association or 
flight of ideas was noted.  He denied hallucinations and no 
paranoia or delusions were noted.  The examiner stated that 
the veteran's insight and judgment were fairly intact.  He 
was alert and oriented times three.  His concentration was 
poor and his memory was impaired.  The examiner stated that 
the veteran had difficulty with his memory and cognitive 
functions due to his brain damage; however, he was noted to 
be partially intact.  The examiner diagnosed major depression 
secondary to medical condition and dementia secondary to 
brain injury.  The current GAF was given as 50.

After reviewing the March 1995 examination, the RO issued a 
rating decision in May 1997, which proposed discontinuing the 
veteran's special monthly pension on the basis that aid and 
attendance was no longer required.  The veteran's custodian 
was informed of the proposed reduction in a June 1997 letter 
from the RO, which advised of the right to submit evidence 
showing that the proposed action should not be taken and the 
right to a hearing on the matter.  Neither the custodian nor 
the veteran submitted any additional evidence pertaining to 
his disability or need for aid or assistance; thereafter, in 
August 1997, the RO issued a rating decision which 
discontinued the veteran's special monthly pension effective 
October 1, 1997. 

The veteran testified at his October 1999 Travel board 
hearing that he lived with his mother and she fixed his food; 
he said that he watched television and like to fish.  The 
veteran also testified that he could do pretty good getting 
around, except when he took a bath, but he was able to get 
out of the bathtub.  He said he could feed himself.  See 
Hearing Transcript pp. 6-8.  The veteran complained of having 
pain all the time in his neck; of having multiple sclerosis; 
of having high blood pressure; and of having weakness in his 
left hand.  He said that he used to have seizures, but not 
anymore.  See Hearing Transcript pp. 9-13 and p.17.  He 
stated that he thought he could get out of a fire in his 
house at night if he had time to wake up.  See Hearing 
Transcript p. 13.  The veteran reported that he had traveled 
to the hearing, alone, by bus and cab, and that he would 
return home the same way.  See Hearing Transcript pp. 13-14.  
He testified that he could not think good all the time and 
that sometimes he could remember things, sometimes not.  He 
said that he continued to improve as time went on and that he 
now could talk better than he could.  He also stated that he 
thought his strength had improved.  See Hearing Transcript 
pp. 14-17.

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e).

In addition, the beneficiary is to be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Id.

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The 
veteran's custodian was furnished with a rating decision 
which proposed the reduction on June 4, 1997.  Sixty days 
were given in which to submit additional evidence.  In a 
rating decision dated August 28, 1997, the RO terminated the 
veteran's special monthly pension benefit for aid and 
attendance, effective October 1, 1997.

As noted above, the need for aid and attendance is defined as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  38 C.F.R. 
§ 3.351(b).  "Aid and attendance" is considered necessary 
where a veteran is unable to dress or undress himself, or 
keep himself ordinarily clean and presentable, or feed 
himself, or use bathroom facilities by himself.  38 C.F.R. 
§ 3.352(a).  A claimant is "permanently housebound" when 
substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

The Board has carefully considered the field examination 
reports, the medical examination reports and the veteran's 
testimony described above, and concludes that the veteran is 
neither housebound, nor in need of "the regular aid and 
attendance of another person."  The Board acknowledges that 
the veteran still suffers from residuals of the gunshot 
wound, including some left-sided weakness and memory lapses, 
and that he has hypertension and back problems.  However, the 
Board has considered the findings reported on the October 
1995 VA field examination and the March 1997 VA examinations 
which noted that the veteran's could ambulate with any 
assistive device, and which did not indicate that the veteran 
was unable to perform normal living activities.  As noted 
above, the veteran was apparently able to travel 
independently from his home both to the RO and to Texas by 
making use of public transportation.  The Board also assigns 
substantial weight to the veteran's testimony that he no 
longer had seizures, that he could get out of the bathtub, 
that he would be able to flee a nighttime house fire and that 
he had noticed more improvement in his capacities over time.  

It is not contended or shown that the veteran is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  Based on the foregoing, the Board does not find 
that the veteran is entitled to restoration of special 
monthly pension benefits.

The Board also finds no evidentiary basis to conclude that 
the veteran is permanently housebound or confined to his 
residence as a result of his disabilities.  Furthermore, a 
single disability rating of 90 percent is in effect, he does 
not have additional disorders rated 60 percent and is not 
housebound; thus, the threshold requirement of the law for 
housebound benefits has therefore not been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

The Board notes that under 38 C.F.R. § 3.344, examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Moreover, though material improvement in a 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  However, those provisions apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
The October 1994 rating action granting the special monthly 
pension had been in effect only some three years at the time 
of the termination of that benefit.  Also, the record shows 
that the veteran's disabilities have improved over time.  
Further, the examinations that formed the basis for 
discontinuance of the special monthly pension were full and 
complete.  Accordingly, the Board considers that the 
provisions of 38 C.F.R. § 3.344 have been complied with in 
this case.

In sum, the RO has properly terminated the veteran's 
entitlement to special pension benefits due to the need for 
aid and attendance, based on demonstrated material 
improvement under the ordinary conditions of life.  The 
preponderance of the evidence is against restoration of the 
aid and attendance benefit.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to restoration of a special monthly pension based 
on the need for regular aid and attendance of another person, 
and/or special monthly pension benefits based on being 
housebound is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

- 10 -


- 9 -


